IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,430-02


             EX PARTE JAMARIOS LECHRISTOPHER CANTON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. F1017409 IN THE 145TH DISTRICT COURT
                          FROM NACOGDOCHES COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to life imprisonment. The Twelfth Court of Appeals affirmed his conviction.

Canton v. State, No. 12-12-00118-CR (Tex. App. — Tyler, December 20, 2012). This Court

dismissed his petition for discretionary review as untimely filed.

        Applicant contends that his pro se petition for discretionary review was erroneously

dismissed as untimely by this Court, because he placed it into the mail on the last day before the
                                                                                                     2

filing deadline. This Court remanded to the trial court two times to try to ascertain whether

Applicant did place his petition in the mail before the filing deadline, and if so why the petition was

not received by this Court until fourteen days after the filing deadline. No records could be obtained

from the prison mail system to indicate when Applicant’s petition was placed in the mail, and

although the mail room supervisor provided several possible explanations for this Court’s delay in

receiving the petition, it cannot be determined with any certainty why the petition was not received

until fourteen days after the filing deadline.

       We find, therefore, that due to a breakdown in the system, Applicant was deprived of his

right to petition this Court for discretionary review. See Ex parte Riley, 193 S.W.3d 900 (Tex.

Crim. App. 2006). Applicant is granted the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Twelfth Court of Appeals in Cause No. 12-12-00118-CR

that affirmed his conviction in Cause No. F1017409 from the 145th District Court of Nacogdoches

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: April 22, 2015
Do not publish